DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lin Xiao on 12/27/2021.
The application has been amended as follows: 

1.	(Currently amended) An antenna apparatus, comprising:
an excitation source;
a conductive member;
an antenna radiator comprising a radiator body and a power feeding portion, the radiator body comprising a first end and a second end opposite to the first end, and the power feeding portion being disposed at the first end;
a first extension portion disposed adjacent to and forming a gap from the second end of the antenna radiator; and
a support member disposed at an end of the first extension portion away from the second end of the antenna radiator, the support member comprising a first surface, a second surface opposite to first surface, and a side surface disposed between the first surface and the second surface and adjacent to the second end, wherein the excitation source is adjacent to the first surface; 
wherein the first extension portion is electrically connected to the support member through the side surface, and an excitation signal generated by the excitation source is transmitted to the support member through the conductive member, the power feeding portion, the first end, the radiator body, the second end, and the first extension portion in sequence;
wherein a horizontal central plane of the first extension portion is located between a horizontal central plane of the support member and the second surface of the support member.

2.	(Canceled)

3.	(Currently amended) The antenna apparatus according to claim 1, wherein the first extension portion comprises a third surface and a fourth surface opposite to the third surface, the third surface is disposed more adjacent to the first surface than the fourth surface, and a plane in which the third surface is located is between a plane in which the first surface is located and a plane in which the second surface is located.

4.	(Currently amended) The antenna apparatus according to claim 1, wherein the first extension portion comprises a third surface and a fourth surface opposite to the third surface, the third surface is disposed more adjacent to the first surface than the fourth surface, and the fourth surface is in the same plane as the second surface.

17.	(Currently amended) An electronic device, comprising:
an antenna apparatus, comprising:
an excitation source;
a conductive member;
an antenna radiator comprising a radiator body and a power feeding portion, the radiator body comprising a first end and a second end opposite to the first end, and the power feeding portion being disposed at the first end;
a first extension portion disposed adjacent to and forming a gap from the second end of the antenna radiator; and
a support member disposed at an end of the first extension portion away from the second end of the antenna radiator, the support member comprising a first surface, a second surface opposite to first surface, and a side surface disposed between the first surface and the second surface and adjacent to the second end, wherein the excitation source is adjacent to the first surface; 
wherein the first extension portion is electrically connected to the support member through the side surface, and an excitation signal generated by the excitation source is transmitted to the support member through the conductive member, the power feeding portion, the first end, the radiator body, the second end, and the first extension portion in sequence;
wherein a horizontal central plane of the first extension portion is located between a horizontal central plane of the support member and the second surface of the support member;
a middle frame;
a back cover attached to the middle frame, the middle frame and the back cover defining a gap therebetween; and
a sealing layer disposed in the gap between the middle frame and the back cover for the electromagnetic wave signal extending therethrough.

Allowable Subject Matter
Claims 1 and 3-17 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In response to the examiner’s amendments made above, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Jin et al. (US 2014/0266922), Hu et al. (US 2017/0054196), Lin (US 2015/0318601), Lin (US 2015/0188213), and the other cited references are all cited as teaching some elements of the claimed invention including an excitation source, a conductive member, an antenna radiator comprising a radiator body and a power feeding portion, a first extension portion, and a support member. 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845